Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing OMB APPROVAL OMB Number: 3235-0570 Expires: September 31, 2007 Estimated average burden hours per response: 19.4 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21511 Lazard Global Total Return and Income Fund, Inc. (Exact name of registrant as specified in charter) 30 Rockefeller Plaza New York, New York 10112 (Address of principal executive offices) (Zip code) Nathan A. Paul, Esq. Lazard Asset Management LLC 30 Rockefeller Plaza New York, New York 10112 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 632-6000 Date of fiscal year end: 12/31 Date of reporting period: 6/30/07 ITEM 1. REPORTS TO STOCKHOLDERS. L AZARD A SSET M ANAGEMENT Lazard Global Total Return & Income Fund, Inc. Semi-Annual Report J U N E 3 0 , 2 0 0 7 Lazard Global Total Return & Income Fund, Inc. Table of Contents Page Investment Overview 2 Portfolio of Investments 8 Notes to Portfolio of Investments 13 Statements of Assets and Liabilities 14 Operations 15 Changes in Net Assets 16 Financial Highlights 17 Notes to Financial Statements 18 Proxy Voting Results 23 Dividend Reinvestment Plan 24 Board of Directors and Officers Information 25 Other Information 27 Please consider the Funds investment objective, risks, charges and expenses carefully before investing. For more complete information about the Fund, you may obtain the prospectus by calling 800-828-5548, or online, at www.LazardNet.com. Read the prospectus carefully before you invest. The prospectus contains investment objective, risks, charges, expenses and other information about the Fund, which may not be detailed in this report. Lazard Global Total Return & Income Fund, Inc. Investment Overview Dear Shareholder, We are pleased to present the semi-annual report for Lazard Global Total Return & Income Fund, Inc. (LGI or the Fund), for the period ended June 30, 2007. The Fund is a diversified, closed-end management investment company that began trading on the New York Stock Exchange (NYSE) on April 28, 2004. Its ticker symbol is LGI. The Fund has been in operation for a little over three years, and we are pleased with LGIs performance for the second quarter of 2007 and since its inception. We believe that the Fund has provided investors with an attractive yield and diversification, backed by the extensive experience, commitment, and professional management of Lazard Asset Management LLC (the Investment Manager or Lazard). Portfolio Update (as of June 30, 2007) For the second quarter of 2007, the Funds Net Asset Value (NAV) performance rose 6.6%, slightly ahead of the Morgan Stanley Capital International (MSCI ® ) World ® Index (the Index) return of 6.5% . For the year-to-date through June 30, 2007, the Funds NAV return of 6.9% trailed the Index return of 9.2% . However, the Funds since inception annualized NAV return of 16.3% has outperformed the Index return of 15.8% . Shares of LGI ended the second quarter of 2007 with a market price of $21.82, representing an 11.8% discount to the Funds NAV of $24.75. The Funds net assets were $237.7 million as of June 30, 2007, with total leveraged assets of $330.4 million, representing 28.1% leverage. We believe that LGIs investment thesis remains sound as demonstrated by the Funds favorable NAV performance since the Funds inception. Second quarter performance was enhanced by stock selection in the technology, and telecom services sectors, while returns were hurt by stock selection in the health care sector as well as from lack of exposure to mining stocks. Returns for the smaller, short-duration 1 emerging market currency and debt portion of the Fund were strong in the second quarter and have been a meaningful positive contributor to performance for the year-to-date and since inception. As of June 30, 2007, 63.3% of the Funds total leveraged assets consisted of global equities and 35.4% consisted of emerging markets currency and debt instruments, while the remaining 1.3% consisted of cash and other assets. Declaration of Dividends Pursuant to LGIs managed distribution policy, the Funds Board of Directors has declared a monthly dividend distribution of $0.1042 per share on the Funds outstanding stock each month since inception.
